Citation Nr: 1047890	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the recoupment of the overpayment of VA benefits in the 
amount of $7,796.79 (the amount received as separation pay) by 
withholding Department of Veterans Affairs (VA) disability 
compensation is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from June 1997 to 
October 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 decision of the VA Regional Office (RO) in 
Houston, Texas.

The Veteran and her spouse presented testimony at a Board hearing 
chaired by the undersigned Acting Veterans Law Judge, sitting at 
the RO, in March 2010.  A transcript of the hearing is associated 
with the claims file.

The Veteran submitted additional evidence at the hearing, and on 
the record, waived her right to have that evidence initially 
considered by the RO.

The Board notes that the Veteran has asserted in her 
notice of disagreement, and in her hearing testimony, that 
recoupment of the overpayment of VA benefits in the amount 
of her separation pay would result in undue hardship on 
her.  This raises the matter of entitlement to a waiver.  
As the matter of a waiver of recoupment has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran received separation pay in the amount of $7,796.79 
upon her separation from service in October 2004.  This amount 
was not initially deducted from her VA benefits.  




CONCLUSION OF LAW

The claim challenging the recoupment of the overpayment of VA 
benefits in the amount of $7,796.79 lacks legal merit.  10 
U.S.C.A. § 1174 (West 2002 & Supp. 2009); 38 C.F.R. § 3.700 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 
C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, the essential 
facts are not in dispute; instead, resolution of the claim is 
wholly dependent on interpretation of the applicable laws and 
regulations.  The VCAA is therefore inapplicable and need not be 
considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).



II.  Analysis

The Veteran was separated from active service in October 2004.  
The DD Form 214 indicates that she received separation pay in the 
amount of $7,786.79.

The Veteran filed a claim seeking VA compensation just prior to 
leaving service.  In a December 2004 rating decision, service 
connection was granted for multiple disabilities, each effective 
October 4, 2004.  In March 2005, the Veteran was notified that a 
review of her records indicated that her separation pay had not 
yet been deducted from her disability award, and that the 
resulting balance would be withheld starting in June 2005.  In a 
letter received in May 2005, the Veteran asserted that, had she 
been properly counseled prior to separation, she would not have 
elected to receive the separation pay, as she knew that she would 
be filing a claim for VA disability compensation.  In a February 
2006 letter to the Veteran, it was proposed that the overpayment 
of benefits would be recouped beginning May 1, 2006.  In June 
2006, the Veteran was informed of the adjusted amount that would 
be withheld staring July 1, 2006.  She appealed that decision.  

The recoupment of an amount equivalent to the Veteran's 
separation pay from her VA disability compensation is required by 
Congress under 10 U.S.C.A. § 1174(h)(2), which states:

A member who has received separation pay under this 
section, or severance pay or readjustment pay under any 
other provision of law, based on service in the armed 
forces shall not be deprived, by reason of his receipt of 
such separation pay, severance pay, or readjustment pay, of 
any disability compensation to which he is entitled under 
the laws administered by the Department of Veterans 
Affairs, but there shall be deducted from that disability 
compensation an amount equal to the total amount of 
separation pay, severance pay, and readjustment pay 
received, less the amount of Federal income tax withheld 
from such pay (such withholding being at the flat 
withholding rate for Federal income tax withholding, as in 
effect pursuant to regulations prescribed under chapter 24 
of the Internal Revenue Code of 1986). 

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(5).  
The language of this regulation indicates that:

Where entitlement to disability compensation was 
established on or after September 15, 1981, a veteran who 
has received separation pay may receive disability 
compensation for disability incurred in or aggravated by 
service prior to the date of receipt of separation pay 
subject to recoupment of the separation pay.  Where payment 
of separation pay was made on or before September 30, 1996, 
VA will recoup from disability compensation an amount equal 
to the total amount of separation pay.  Where payment of 
separation pay was made after September 30, 1996, VA will 
recoup from disability compensation an amount equal to the 
total amount of separation pay less the amount of Federal 
income tax withheld from such pay.  The Federal income tax 
withholding amount is the flat withholding rate for Federal 
income tax withholding. 

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded 
that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174 
and 38 C.F.R. § 3.700, VA disability compensation should be 
offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  See also 
VAOGCPREC 12-96.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in this 
case.  The recoupment of the overpayment of VA compensation in 
the amount of separation pay received ($7,759.79) by withholding 
in monthly allotments payments of disability compensation 
benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. 
§ 3.700(a)(5).

The Veteran's attorney asserted at the hearing that the Air Force 
had waived collection of the separation pay.  However, it is not 
the separation pay that is being recouped, but VA compensation in 
an equivalent amount.  There is no provision in VA law that 
permits a branch of the armed forces to waive VA's recoupment of 
overpaid VA benefits.  

To some extent, the Veteran appears to be raising an argument 
couched in equity in that she is contending that she was not 
properly counseled by the Air Force prior to separation.  While 
such counseling may be required by law, a failure of service 
personnel to counsel the Veteran prior to separation is not a 
legal basis for VA to suspend enforcement of its statutory and 
legal duties.  The Board is bound by the law and has sharply 
limited authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no matter 
how compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)]. 

In sum, the resolution of this claim rests on an interpretation 
of applicable law and regulations.  As there is no basis under 
applicable law for the benefit sought, the claim must be denied 
for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal is denied.



____________________________________________
Michael A. Pappas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


